Exhibit 10.1


EXECUTION COPY

REALOGY GROUP LLC
THE SUNSHINE GROUP (FLORIDA) LTD. CORP.
$500,000,000 3.375% Senior Notes due 2016

PURCHASE AGREEMENT


April 23, 2013


J.P. Morgan Securities LLC
as Representative of the
several other Initial Purchasers listed
in Schedule A hereto


c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:


Introductory. Realogy Group LLC, a Delaware limited liability company (the
“Company”), and The Sunshine Group (Florida) Ltd. Corp., a Florida corporation
(together with the Company, the “Issuers”), propose, subject to the terms and
conditions stated herein, to issue and sell $500,000,000 principal amount of
their 3.375% Senior Notes due 2016 (the “Notes”). The Notes will be issued
pursuant to an indenture, to be dated as of April 26, 2013 (the “Indenture”),
among the Issuers, Realogy Holdings Corp., a Delaware corporation and indirect
parent of the Issuers and a guarantor of the Notes (“Holdings”), the subsidiary
guarantors listed on Annex A hereto (together with Holdings, the “Guarantors”)
and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).
The Notes will be guaranteed on a senior basis by each of the Guarantors other
than Holdings and on a senior subordinated basis by Holdings (collectively, the
“Guarantees”).
The Issuers hereby confirm their agreement with J.P. Morgan Securities LLC, as
representative (the “Representative”) of the several other initial purchasers
listed in Schedule A hereto (the “Initial Purchasers”), concerning the purchase
of the Notes from the Issuers by the Initial Purchasers.
The sale of the Notes to the Initial Purchasers will be made without
registration of the Notes under the Securities Act of 1933, as amended (the
“Securities Act”), in reliance upon exemptions from the registration
requirements of the Securities Act.
This Agreement, the Indenture, the Notes and the Guarantees are referred to in
this Agreement collectively as the “Transaction Documents.”

1



--------------------------------------------------------------------------------



The Issuers and the Guarantors hereby jointly and severally agree with the
Initial Purchasers as follows:
1.  Representations and Warranties of the Issuers and the Guarantors. The
Issuers and each Guarantor, jointly and severally, represent and warrant to, and
agree with, the Initial Purchasers that:
(a)      A preliminary offering memorandum (the “Preliminary Offering
Memorandum”) relating to the Notes and a final offering memorandum (the “Final
Offering Memorandum”) disclosing the offering price and other final terms of the
Notes and that is dated as of the date of this Agreement (even if finalized and
issued subsequent to the date of this Agreement) have been or will be prepared
by the Issuers. “General Disclosure Package” means the Preliminary Offering
Memorandum, together with any Issuer Free Writing Communication (as hereinafter
defined) existing at or prior to the time when sales of the Notes were first
made (the “Applicable Time”) and the information that is intended for general
distribution to prospective investors, as evidenced by its being specified in
Schedule B to this Agreement (including the form of the term sheet listing the
final terms of the Notes and their offering included in Schedule C to this
Agreement). The Final Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Notes and as of the Closing Date (after
giving effect to any supplement thereto) will not include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. At the Applicable Time, neither (i) the General Disclosure
Package, nor (ii) any individual Supplemental Marketing Material (as hereinafter
defined), when considered together with the General Disclosure Package, included
or will include any untrue statement of a material fact or omitted or will omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding two sentences do not apply to statements in or omissions from the
Final Offering Memorandum, the General Disclosure Package or any Supplemental
Marketing Material based upon written information furnished to the Issuers by
the Representative specifically for use therein, it being understood and agreed
that the only such information is that described as such in Section 7(b) hereof.
(b)      “Free Writing Communication” means a written communication (as such
term is defined in Rule 405 under the Securities Act) that constitutes an offer
to sell or a solicitation of an offer to buy the Notes and is made by means
other than the Preliminary Offering Memorandum or the Final Offering Memorandum.
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Issuers, used or referred to by the Issuers or containing
a description of the final terms of the Notes or of their offering.
“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B to this
Agreement and includes any electronic road show.

2



--------------------------------------------------------------------------------



(c)      Each Issuer has been duly incorporated or formed and is validly
existing as a corporation or limited liability company in good standing under
the laws of the jurisdiction in which it is chartered or organized, with
corporate or other organizational power and authority to own, lease and operate
its properties and conduct its business as presently conducted and as described
in the General Disclosure Package and the Final Offering Memorandum; and each
Issuer is duly qualified to do business as a corporation or limited liability
company in good standing in all other jurisdictions in which its ownership or
lease of property or the conduct of its business requires such qualification,
except where the failure to be duly qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the financial condition, business, properties, results of
operations or prospects of Holdings, the Company and its subsidiaries taken as a
whole or on the performance by the Issuers and the Guarantors of their
respective obligations under the Transaction Documents (“Material Adverse
Effect”); and the Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Schedule D hereto and minority interests in joint ventures and other
non-controlling interests.
(d)      The documents incorporated by reference in each of the General
Disclosure Package and the Final Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and with all applicable rules and regulations of the
Commission thereunder, and did not and will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(e)      Each Guarantor has been duly incorporated or formed and is validly
existing as a corporation or other entity in good standing under the laws of the
jurisdiction of its incorporation or formation, with power (corporate or
otherwise) and authority to own, lease and operate its properties and conduct
its business as presently conducted and as described in the General Disclosure
Package and the Final Offering Memorandum; and each Guarantor is duly qualified
to do business as a foreign corporation or other entity in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure to be duly
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; all of the issued and
outstanding capital stock or other ownership interests of each Guarantor have
been duly authorized and validly issued and are fully paid and nonassessable;
and the capital stock or other ownership interests of each Guarantor (other than
Holdings) are owned by the Company free from liens, encumbrances and defects
except (A) as disclosed in the General Disclosure Package and the Final Offering
Memorandum and (B) Permitted Liens (as defined in the Indenture).

3



--------------------------------------------------------------------------------



(f)      The Indenture has been duly authorized by the Issuers and each of the
Guarantors and, on the Closing Date, when duly executed and delivered by each of
the parties thereto, will constitute a valid and binding obligation of the
Issuers and each of the Guarantors enforceable against the Issuers and each of
the Guarantors in accordance with its terms, except to the extent that
enforcement thereof may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally, (ii) general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity) and (iii) an implied covenant of good faith and
fair dealing (collectively, the “Enforceability Exceptions”), and will conform
in all material respects to the descriptions thereof in the General Disclosure
Package and the Final Offering Memorandum.
(g)      The sale and issuance of the Notes have been duly authorized by the
Issuers and, when duly executed, authenticated, issued and delivered in the
manner provided for in the Indenture and sold and paid for as provided herein,
the Notes will constitute valid and binding obligations of the Issuers,
enforceable against the Issuers in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; the Notes will conform in all material respects to the descriptions
thereof in the General Disclosure Package and the Final Offering Memorandum; and
the Guarantees of each Guarantor have been duly authorized by each of the
Guarantors and, when the Notes have been duly executed, authenticated, issued
and delivered as provided in the Indenture and paid for as provided herein, will
constitute valid and legally binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture; and the Guarantees will conform in all material respects to
the descriptions thereof in the General Disclosure Package and the Final
Offering Memorandum.
(h)      Except as disclosed in the General Disclosure Package and the Final
Offering Memorandum, there are no contracts, agreements or understandings
between Holdings, the Company or any of its subsidiaries and any person that
would give rise to a valid claim against Holdings, the Company, any of its
subsidiaries or the Initial Purchasers for a brokerage commission, finder’s fee
or other like payment in connection with the transactions contemplated hereby
and by the General Disclosure Package and the Final Offering Memorandum.
(i)      Except as disclosed in the General Disclosure Package and the Final
Offering Memorandum, there are no contracts, agreements or understandings
between Holdings, the Company or any of its subsidiaries and any person granting
such person the right to require the Issuers or any Guarantor to file a
registration statement under the Securities Act with respect to any securities
of Holdings, the Company or any of its subsidiaries.

4



--------------------------------------------------------------------------------



(j)      No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required (except as may be required
as a result of the identity or status of the Initial Purchasers and assuming
compliance with the limitations and restrictions contained under the heading
“Transfer restrictions” in the Preliminary Offering Memorandum and the Final
Offering Memorandum) for the execution, delivery and performance by the Issuers
and each of the Guarantors of each of the Transaction Documents to which each is
a party, the consummation of the transactions contemplated by the Transaction
Documents and the compliance by the Issuers and the Guarantors with the terms
and provisions thereof, except (i) as may be required under state securities or
“Blue Sky” laws, in connection with the transactions contemplated hereby, (ii)
such as will have been obtained on or prior to the Closing Date, and (iii) for
such consents, approvals, authorizations or orders as would not have a Material
Adverse Effect, or that would not reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated by the
Transaction Documents.
(k)      The execution, delivery and performance by the Issuers and each of the
Guarantors of each of the Transaction Documents to which each is a party, the
consummation of the transactions contemplated by the Transaction Documents and
the compliance by the Issuers and the Guarantors with the terms and provisions
thereof will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (i) any statute or any rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over Holdings, the Company or any subsidiary of the
Company or any of their properties (assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 3 of this
Agreement and compliance with the limitations and restrictions contained under
the heading “Transfer restrictions” in the Preliminary Offering Memorandum and
the Final Offering Memorandum), (ii) any agreement or instrument to which
Holdings, the Company or any such subsidiary is a party or by which Holdings,
the Company or any such subsidiary is bound, which is material to Holdings, the
Company or the subsidiaries of the Company taken as a whole or to which any of
the properties of Holdings, the Company or any such subsidiary is subject, (iii)
the charter or by-laws (or applicable formation documents) of Holdings, the
Company or any such subsidiary or (iv) result in the creation or imposition of
any lien, charge or encumbrance upon any properties, rights or assets of
Holdings, the Company or any of its subsidiaries pursuant to any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument in
which Holdings, the Company or any such subsidiary is a party or by which
Holdings, the Company or any such subsidiary is bound or to which any of the
properties, rights or assets of Holdings, the Company or any such subsidiary is
subject, except, in the case of clauses (i), (ii) and (iv), where such breach,
violation, default lien, charge or encumbrance would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; each Issuer
has full corporate or other organizational power and authority to authorize,
issue and sell the Notes as contemplated by this Agreement; and

5



--------------------------------------------------------------------------------



the Guarantors have full power (corporate or otherwise) and authority to
authorize and issue their respective Guarantees.
(l)      This Agreement has been duly authorized, executed and delivered by the
Issuers and each Guarantor.
(m)      Each of the Company and its subsidiaries has valid title in fee simple
to all real property (except any real property held by the Company or any of its
subsidiaries subject to and in connection with its relocation services business)
and good and valid title to all personal property (other than intellectual
property, which is covered by Section 1(o) hereof) owned by them, in each case
free and clear of all liens, encumbrances and defects except for Permitted
Liens, as otherwise described in the General Disclosure Package and the Final
Offering Memorandum or as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(n)      Holdings, the Company and its subsidiaries (i) possess certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them, except where the failure
to possess adequate certificates, authorities or permits would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
and (ii) have not received any written or formal notice of proceedings relating
to the revocation or modification of any such certificate, authority or permit
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(o)      Subject to each of the franchise and license agreements entered into by
the Issuers or any of the Guarantors, the Issuers and each of the Guarantors own
or have the right to use such patents, patent licenses, trademarks, trademark
licenses, service marks, service mark licenses and trade names and registrations
thereof and other intellectual property (collectively, “Intellectual Property”)
as are necessary to carry on their respective businesses as presently conducted
free of all liens other than Permitted Liens, except where the failure to own or
possess any of the Intellectual Property would not reasonably be expected to
have a Material Adverse Effect; and except as would not reasonably be expected
to have a Material Adverse Effect, all such Intellectual Property is valid and
enforceable, has not expired or been abandoned, does not infringe or otherwise
violate the rights of others and is not being infringed or otherwise violated by
others. In addition to, and not in limitation of, anything else contained in
this paragraph (o), the Company or a subsidiary thereof is the exclusive owner
of all rights, title and interest (subject to all existing franchise and license
agreements referred to above) in and to the Company IP (as defined below) within
the United States and outside the United States is the owner of the
registrations and applications as are necessary to carry on its business as such
description is included or

6



--------------------------------------------------------------------------------



incorporated by reference in the General Disclosure Package and the Final
Offering Memorandum and as currently conducted, except where the failure to be
such owner would not have a Material Adverse Effect. The Intellectual Property
with respect to the Company’s ERA Franchise Systems LLC, Century 21 Real Estate
LLC, Coldwell Banker LLC, Cartus Corporation, Title Resource Group LLC, NRT LLC,
Better Homes and Gardens Real Estate LLC and Sotheby’s International Realty
Affiliates LLC businesses (as such description is included or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
and as currently conducted) is referred to herein as the “Company IP”.
(p)      Except as otherwise disclosed in the General Disclosure Package and the
Final Offering Memorandum, there is no action, suit or proceeding before or by
any government, governmental instrumentality or court, domestic or foreign, now
pending or, to the knowledge of the Issuers and the Guarantors, threatened
against or affecting Holdings, the Company or any of its subsidiaries or any of
their respective properties that would be required by the Securities Act to be
disclosed in a registration statement to be filed with the Commission or that
would reasonably be expected to result in a Material Adverse Effect, or that
would reasonably be expected to materially and adversely affect the consummation
of the transactions contemplated in this Agreement.
(q)      The consolidated financial statements and the related notes thereto
included or incorporated by reference in each of the General Disclosure Package
and the Final Offering Memorandum present fairly in all material respects the
financial position of (1) the Company and its subsidiaries, (2) Holdings and its
subsidiaries and (3) PHH Home Loans, L.L.C. (“PHH”) and its subsidiaries, as of
the dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; except as otherwise stated therein, such
financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby; any supporting schedules included or
incorporated by reference in the General Disclosure Document and the Final
Offering Memorandum present fairly the information required to be stated
therein; and the other financial information included or incorporated by
reference in each of the General Disclosure Package and the Final Offering
Memorandum has been derived from the accounting records of the Company and its
subsidiaries, Holdings and its subsidiaries and PHH and its subsidiaries and
presents fairly in all material respects the information shown thereby.
(r)      Since the date of the most recent financial statements of the Company
included or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum, (A) there has not been any material change in the
capital stock or any change in the long-term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, management, financial
position, results of operations or prospects

7



--------------------------------------------------------------------------------



of the Company and its subsidiaries taken as a whole; (B) none of Holdings, the
Company or any of its subsidiaries has entered into any transaction or agreement
that is material to Holdings, the Company and its subsidiaries taken as a whole
or incurred any liability or obligation, direct or contingent, that is material
to Holdings, the Company and its subsidiaries taken as a whole; and (C) none of
Holdings, the Company or any of its subsidiaries has sustained any material loss
or interference with its respective business from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority.
(s)      None of the Issuers or any of the Guarantors is an open-end investment
company, unit investment trust or a face-amount certificate company that is or
is required to be registered under Section 8 of the United States Investment
Company Act of 1940 (the “Investment Company Act”); and none of the Issuers or
any of the Guarantors is or, after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof as described in the General
Disclosure Package and the Final Offering Memorandum, will be an “investment
company” or “controlled” by an “investment company” as defined in the Investment
Company Act.
(t)      No securities of the same class (within the meaning of Rule 144A(d)(3)
under the Securities Act) as the Notes are listed on any national securities
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Final Offering Memorandum, as of its respective date,
contains or will contain all the information that, if requested by a prospective
purchaser of the Notes, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.
(u)      None of the Issuers or any of their respective affiliates (as defined
in Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)) has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Notes in a
manner that would require registration of the Notes under the Securities Act.
(v)      Assuming the accuracy of the representations of the Initial Purchasers
in Section 3 of this Agreement, the offer and sale of the Notes to the Initial
Purchasers and the offer, resale and delivery of the Notes by the Initial
Purchasers in the manner contemplated by this Agreement, the General Disclosure
Package and the Final Offering Memorandum will be exempt from the registration
requirements of the Securities Act by reason of Section 4(a)(2) thereof and
Regulation S (“Regulation S”) thereunder; and it is not necessary to qualify an
indenture in respect of the Notes under the Trust Indenture Act of 1939, as
amended.
(w)      None of the Issuers or any of their respective affiliates, or any
person acting on its or their behalf (except the Initial Purchasers, as to which
the Issuers and the Guarantors make no representation or warranty) (i) has,
within the six-

8



--------------------------------------------------------------------------------



month period prior to the date hereof, offered or sold in the United States or
to any U.S. person (as such terms are defined in Regulation S) the Notes or any
security of the same class or series as the Notes or (ii) has offered or will
offer or sell the Notes (A) in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or (B) with respect to any such securities sold in reliance on Rule
903 of Regulation S, by means of any directed selling efforts within the meaning
of Rule 902(c) of Regulation S. The Issuers, their respective affiliates and any
person acting on their behalf (except the Initial Purchasers, as to which the
Issuers and Guarantors make no representation or warranty) have complied and
will comply with the offering restrictions requirement of Regulation S. The
Issuers have not entered and will not enter into any contractual arrangement
with respect to the distribution of the Notes except for this Agreement.
(x)      None of Holdings, the Company or any of its subsidiaries or any agent
thereof acting on the behalf of them has taken, and none of them will take, any
action that might cause this Agreement or the issuance or sale of the Notes to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System.
(y)      Except as described in the General Disclosure Package and the Final
Offering Memorandum, no “nationally recognized statistical rating organization”
as such term is defined under Section 3(a)(62) under the Exchange Act (i) has
imposed (or has informed the Issuers or any Guarantor that it is considering
imposing) any condition (financial or otherwise) on the Issuers’ or any
Guarantor’s retaining any rating assigned to the Issuers or any Guarantor or any
securities of the Issuers or any Guarantor or (ii) has indicated to the Issuers
that it is considering (a) any downgrading in the rating of any debt securities
of the Company or any of its subsidiaries or (b) any announcement that the
Company or any of its subsidiaries has been placed on negative outlook.
(z)      The sale of the Notes pursuant to Regulation S is not part of a plan or
scheme to evade the registration provisions of the Securities Act.
(aa)      Except as disclosed in the General Disclosure Package and the Final
Offering Memorandum, none of Holdings, the Company or any of its subsidiaries is
(i) in violation of its respective charter or by-laws, or similar organizational
documents, (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the performance of any
obligation, agreement, covenant or condition contained in any indenture, loan
agreement, mortgage, lease or other agreement or instrument, to which Holdings,
the Company, or any of its subsidiaries is a party or by which Holdings, the
Company or any of its subsidiaries or their respective property or assets is
bound, or (iii) in violation of any applicable law, rule or regulation or any
judgment, order or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over Holdings, the Company or
any of its subsidiaries or any of their

9



--------------------------------------------------------------------------------



respective properties or assets, except for such default or violation in the
case of clauses (ii) and (iii) that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(bb)      Holdings, the Company and its subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as Holdings and the Company believe are adequate
to protect Holdings, the Company and its subsidiaries and their respective
businesses; and none of Holdings, the Company or any of its subsidiaries has (i)
received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business; except where any failure of the foregoing to
be true and correct would not reasonably be expected to have a Material Adverse
Effect.
(cc)      Immediately after the consummation of the transactions contemplated by
this Agreement, neither of the Issuers will be Insolvent. As used in this
paragraph, the term “Insolvent” means, with respect to a particular date, that
on such date (i) the present fair value of the assets of an Issuer is less than
the total amount required to pay the liabilities of such Issuer on its total
existing debts and liabilities (including contingent liabilities) as such debts
and liabilities mature; (ii) assuming the consummation of the transactions
contemplated by this Agreement, an Issuer intends to incur debt or liabilities
that would be beyond such Issuer’s ability to pay or refinance as such debts and
liabilities mature; (iii) an Issuer is engaged in a business or a transaction,
or is about to engage in business or a transaction, for which any property
remaining of such Issuer would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Issuer is engaged or (iv) an Issuer is a defendant in any civil action that
would reasonably be expected to result in a judgment that such Issuer is or
would become unable to satisfy.
(dd)      Holdings and its subsidiaries and the Company and its subsidiaries
maintain an effective system of “disclosure controls and procedures” (as defined
in Rule 13a-15(e) of the Exchange Act) that has been designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to Holdings’ and the Company’s management as
appropriate to allow timely decisions regarding required disclosure. Holdings
and its subsidiaries and the Company and its subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

10



--------------------------------------------------------------------------------



(ee)      Holdings and its subsidiaries and the Company and its subsidiaries
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the General Disclosure Package
and the Final Offering Memorandum fairly presents the information called for in
all material respects and is prepared in accordance with the Commission’s rules
and guidelines applicable thereto. There are no material weaknesses or
significant deficiencies in the internal controls of the Company and its
subsidiaries.
(ff)      The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
(gg)      To the best knowledge of the Issuers and the Guarantors, except as
disclosed in the General Disclosure Package and the Final Offering Memorandum,
no dispute exists or is imminent between the Company or a subsidiary of the
Company and one or more parties that license a franchise, directly or
indirectly, from Holdings, the Company or a subsidiary of the Company (each a
“Franchisee”) that could reasonably be expected to have a Material Adverse
Effect.
(hh)      Each Franchisee is such by virtue of being a party to a franchise
contract with Holdings, the Company or a subsidiary thereof and assuming each
such contract has been duly authorized, executed and delivered by the parties
thereto, other than Holdings, the Company or a subsidiary thereof, each such
contract constitutes a valid, legal and binding obligation of each party
thereto, enforceable against Holdings, the Company or a subsidiary thereof in
accordance with its terms, except (i) for any one or more of such franchise
contracts as would not reasonably be expected to have a Material Adverse Effect,
and (ii) to the extent that enforcement thereof may be limited by the
Enforceability Exceptions.

11



--------------------------------------------------------------------------------



(ii)      The Issuers and each Guarantor have complied and are currently
complying in all material respects with the rules and regulations of the United
States Federal Trade Commission and the comparable laws, rules and regulations
of each state or state agency applicable to the franchising business of the
Issuers and such Guarantor in each state in which the Issuers or such Guarantor
is doing business. Holdings, the Company and each subsidiary thereof have
complied and are currently complying in all material respects with the Federal
Real Estate Settlement Procedures Act and the real estate brokerage laws, rules
and regulations of each state or state agency applicable to the real estate
franchising business of Holdings, the Company and such subsidiary in each state
in which Holdings, the Company or such subsidiary is doing business. Each of the
Company’s subsidiaries that engages in the title insurance business has complied
and is currently complying in all material respects with applicable insurance
laws in each state in which such subsidiary is doing business.
(jj)      Except as disclosed in the General Disclosure Package and the Final
Offering Memorandum, (i) each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Issuers or any member of their respective “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”), has
been established and maintained in compliance in all material respects with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no Plan has failed, or is reasonably expected to fail, to satisfy the minimum
funding standards (within the meaning of Section 302 of ERISA or Section 412 of
the Code as applicable), whether or not waived; (iv) the fair market value of
the assets of each Plan exceeds the present value of all benefits accrued under
such Plan (determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur; and (vi) none of the Issuers or any member
of their respective Controlled Group has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the Pension Benefit Guaranty Corporation, in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(a)(3) of ERISA), in each case except
as would not have a Material Adverse Effect.
(kk)      PricewaterhouseCoopers LLP, who has certified certain financial
statements of Holdings and its subsidiaries and the Company and its
subsidiaries, is an independent registered public accounting firm with respect
to Holdings and its

12



--------------------------------------------------------------------------------



subsidiaries and the Company and its subsidiaries within the applicable rules
and regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States). ParenteBeard LLC, who has certified certain
financial statements of PHH and its subsidiaries, is an independent registered
public accounting firm with respect to PHH and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States).
(ll)      Holdings, the Company and its subsidiaries have filed all necessary
federal, state, local and foreign income and franchise tax returns, and have
paid all taxes shown as due thereon (other than those being contested in good
faith and by appropriate proceedings), except where failure to file such tax
returns could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and except as otherwise disclosed in the General
Disclosure Package and the Final Offering Memorandum, there is no tax deficiency
that has been, or could reasonably be expected to be, asserted against Holdings,
the Company or any of its subsidiaries or any of their respective properties or
assets, except as would not reasonably be expected to have a Material Adverse
Effect.
(mm)      None of Holdings, the Company or any of its subsidiaries or, to the
best knowledge of the Issuers and each of the Guarantors, any director, officer,
agent, employee or other person associated with or acting on behalf of Holdings,
the Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or (iv) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.
(nn)      None of the Issuers or any of the Guarantors has taken or will take,
directly or indirectly, any action designed to, or that could reasonably be
expected to, cause or result in any stabilization or manipulation of the price
of the Notes.
(oo)      No forward-looking statements (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) included or incorporated
by reference in the General Disclosure Package and the Final Offering Memorandum
have been made or reaffirmed without a reasonable basis or have been disclosed
other than in good faith.
(pp)      Nothing has come to the attention of the Issuers that has caused the
Issuers to believe that the statistical and market-related data included or
incorporated by reference in the General Disclosure Package and the Final
Offering Memorandum is not based on or derived from sources that are reliable,
it being understood that the Issuers have not independently verified any data
from third party sources, nor have the Issuers ascertained the underlying
economic assumptions relied upon in such data.

13



--------------------------------------------------------------------------------



(qq)      There are no contracts or documents which would be required by the
Securities Act to be described in a registration statement to be filed with the
Commission that are not so described in or incorporated by reference into the
General Disclosure Package and the Final Offering Memorandum, and each such
contract or document conforms in all material respects to the description
thereof contained in or incorporated by reference into the General Disclosure
Package and the Final Offering Memorandum.
(rr)      No relationship, direct or indirect, exists between or among Holdings,
the Company or any of its subsidiaries, on the one hand, and the directors,
officers, stockholders, customers or suppliers of Holdings, the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement to be filed with the Commission that
is not so described in or incorporated by reference into the General Disclosure
Package and the Final Offering Memorandum.
(ss)      The operations of Holdings, the Company and its subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Holdings, the Company or any of
its subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Issuers and the Guarantors, threatened, except in each
case as would not have a Material Adverse Effect.
(tt)      None of Holdings, the Company, any of its subsidiaries or, to the
knowledge of the Issuers and the Guarantors, any director, officer, agent,
employee or affiliate of Holdings, the Company or any of its subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Issuers
will not directly or indirectly use the proceeds of the offering of the Notes
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
(uu)      No subsidiary of the Company that is a Guarantor is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the

14



--------------------------------------------------------------------------------



Company, except as disclosed in the General Disclosure Package and the Final
Offering Memorandum.
(vv)      There is and has been no failure on the part of either Holdings or the
Company or their respective directors or officers, in their capacities as such,
to comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications.
(ww)      No order has been issued and no proceedings, litigation or
investigation have been initiated or, to the best knowledge of the Issuers and
each of the Guarantors, threatened before the Commission or any other federal,
state or local or other governmental or regulatory agency, authority or
instrumentality or court or arbitrator with respect to the Pricing Disclosure
Package or the Final Offering Memorandum or the issuance, execution, delivery
and performance of the Transaction Documents.
(xx)      The statements in the Pricing Disclosure Package and the Final
Offering Memorandum, under the headings “Certain United States federal income
tax considerations for Non-U.S. Holders” and “Description of notes”, insofar as
such statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate and fair summaries of such legal matters,
agreements, documents or proceedings.
2.      Purchase, Sale and Delivery of Notes. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Issuers agree to sell to the several
Initial Purchasers, and each of the Initial Purchasers agrees, severally and not
jointly, to purchase from the Issuers, at a purchase price of % of the principal
amount thereof (the “Purchase Price”), the principal amount of the Notes as set
forth opposite the names of the several Initial Purchasers in Schedule A hereto,
in each case plus accrued interest from April 26, 2013 to the Closing Date (as
defined below).
On the Closing Date, the Issuers will deliver against payment of Purchase Price
the Notes to be offered and sold by the Initial Purchasers hereunder in reliance
on Regulation S and in reliance on Rule 144A under the Securities Act to the
accounts of the Initial Purchasers in the form of one or more global securities
(the “Global Securities”) in registered form without interest coupons attached
which will be deposited with the Trustee, in its capacity as custodian for The
Depositary Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee of DTC.
Payment for the Notes to be offered and sold by the Initial Purchasers in
reliance on Regulation S (the “Regulation S Securities”) and the Notes to be
offered and sold by each Initial Purchaser in reliance on Rule 144A (the “144A
Securities”) shall be made by the Initial Purchasers in Federal (same-day) funds
by wire transfer to an account at a bank acceptable to the Representative at the
office of Simpson Thacher & Bartlett LLP at 10:00 A.M. (New York time), on April
26, 2013 or at such other time not later than seven full business days
thereafter as the

15



--------------------------------------------------------------------------------



Representative and the Issuers determine, such date and time being herein
referred to as the “Closing Date”, against delivery to the Trustee as custodian
for DTC of the Global Securities. The Global Securities will be made available
for checking at the office of Simpson Thacher & Bartlett LLP at least 24 hours
prior to the Closing Date.
3.      Representations by Initial Purchasers; Resale by Initial Purchasers.
(a)      Each Initial Purchaser severally represents and warrants to the Issuers
that it is an “accredited investor” within the meaning of Regulation D under the
Securities Act.
(b)      Each Initial Purchaser severally acknowledges that the Notes have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Initial Purchaser
severally represents and agrees that it has offered and sold the Notes and will
offer and sell the Notes (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering and
the Closing Date, in each case only in accordance with Rule 144A (“Rule 144A”)
or Rule 903 under the Securities Act. Accordingly, neither the Initial
Purchasers nor their affiliates, nor any persons acting on their behalf, have
engaged or will engage in any directed selling efforts with respect to the
Notes, and the Initial Purchasers, their affiliates and all persons acting on
their behalf have complied and will comply with the offering restrictions
requirement of Regulation S. Each Initial Purchaser severally agrees that, at or
prior to confirmation of sale of the Notes, other than a sale pursuant to Rule
144A, each Initial Purchaser will have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
the Notes from it during the restricted period a confirmation or notice to
substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the date of the commencement of the offering
and the closing date, except in either case in accordance with Regulation S (or
Rule 144A if available) under the Securities Act. Terms used above have the
meanings given to them by Regulation S.”
Terms used in this subsection (b) have the meanings given to them by Regulation
S.
(c)      Each Initial Purchaser severally agrees that it and each of its
affiliates has not entered and will not enter into any contractual arrangement
with respect to the distribution of the Notes except for this Agreement and any
such arrangements with

16



--------------------------------------------------------------------------------



the other Initial Purchaser or affiliates of the other Initial Purchaser without
the prior written consent of the Issuers.
(d)      Each Initial Purchaser severally agrees that it and each of its
affiliates will not offer or sell the Notes in the United States by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act, including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Initial Purchaser severally agrees,
with respect to resales made in reliance on Rule 144A of any of the Notes, to
deliver either with the confirmation of such resale or otherwise prior to
settlement of such resale a notice to the effect that the resale of such Notes
has been made in reliance upon the exemption from the registration requirements
of the Securities Act provided by Rule 144A.
(e)      Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that (i) it has only communicated or caused to be communicated and
will only communicate or cause to be communicated any invitation or inducement
to engage in investment activity (within the meaning of Section 21 of the United
Kingdom Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuers or the Guarantors; and
(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom.
(f)      Each Initial Purchaser severally agrees that, in relation to each
Member State of the European Economic Area that has implemented the Prospectus
Directive (each, a “Relevant Member State”), with effect from and including the
date on which the Prospectus Directive is implemented in that Relevant Member
State (the “Relevant Implementation Date”), it has not made and will not make an
offer of the Notes to the public in that Relevant Member State other than: (i)
to any legal entity which is a qualified investor as defined in the Prospectus
Directive; (ii) to fewer than 100 or, if the Relevant Member State has
implemented the relevant provision of the 2010 PD Amending Directive, 150,
natural or legal persons (other than qualified investors as defined in the
Prospectus Directive), as permitted under the Prospectus Directive, subject to
obtaining the prior consent of the Representative; or (iii) in any other
circumstances falling within Article 3(2) of the Prospectus Directive. For the
purposes of this Section 3(f), the expression an “offer of the Notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe for the Notes, as the same may be varied in that
Relevant Member State by any measure implementing the Prospectus Directive in
that Relevant Member State, the expression “Prospectus Directive” means
Directive 2003/71/EC (and amendments thereto,

17



--------------------------------------------------------------------------------



including the 2010 PD Amending Directive, to the extent implemented in the
Relevant Member State), and includes and relevant implementing measure in each
Relevant Member State and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU.
4.      Certain Agreements of the Issuers and the Guarantors. The Issuers and
each Guarantor, jointly and severally, agree with the several Initial Purchasers
that:
(a)      The Issuers will advise the Representative as soon as reasonably
practicable of any proposal to amend or supplement the Preliminary or Final
Offering Memorandum, or filing with the Commission any document that will be
incorporated by reference therein, and will not effect such amendment,
supplementation or filing without the Representative’s consent, which consent
will not be unreasonably withheld or delayed. If, at any time prior to the
completion of the resale of the Notes by each Initial Purchaser, there occurs an
event or development as a result of which the Preliminary or Final Offering
Memorandum, the General Disclosure Package or any Supplemental Marketing
Material included or would include an untrue statement of a material fact or
omitted or would omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at such time,
not misleading, or if it is necessary at any such time to amend or supplement
the Preliminary or Final Offering Memorandum, the General Disclosure Package or
any Supplemental Marketing Material to comply with any applicable law, the
Issuers as soon as reasonably practicable will notify the Representative of such
event and promptly will prepare, at their own expense, an amendment or
supplement, or file with the Commission a document that will be incorporated by
reference therein, which will correct such statement or omission or effect such
compliance. Neither the Representative’s consent to, nor the Initial Purchasers’
delivery to investors of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section 6.
(b)      The Issuers and each of the Guarantors will furnish to the Initial
Purchasers copies of the Preliminary Offering Memorandum, each other document
comprising a part of the General Disclosure Package, the Final Offering
Memorandum, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as the Representative reasonably requests. At any time when Holdings
or the Company is not subject to Section 13 or 15(d) of the Exchange Act, the
Issuers and the Guarantors will promptly furnish or cause to be furnished upon
request of the Representative or holders or prospective purchasers of the Notes,
copies of the information required to be delivered to holders and prospective
purchasers of the Notes pursuant to Rule 144A(d)(4) under the Securities Act (or
any successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Notes. The Issuers will pay the
expenses of printing and distributing to the Initial Purchasers all such
documents.

18



--------------------------------------------------------------------------------



(c)      The Issuers will arrange for the qualification of the Notes for sale
and the determination of their eligibility for investment under the laws of such
jurisdictions in the United States and Canada as the Representative designates
and will continue such qualifications in effect so long as required for the
resale of the Notes by each Initial Purchaser, provided that each Issuer will
not be required to (i) qualify as a foreign corporation or other entity or as a
dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.
(d)      During the period of one year hereafter, each Issuer will furnish upon
request to the Initial Purchasers, as soon as practicable after the end of each
fiscal year, a copy of its annual report to shareholders for such year, if one
is prepared; and each Issuer will furnish to the Initial Purchasers such other
information concerning such Issuer as the Representative may reasonably request;
provided that such information shall be deemed to have been furnished to the
Initial Purchasers if it has been filed by the Company or Holdings on the
Commission’s Electronic Data Gathering, Analysis and Retrieval system.
(e)      During the period of one year after the Closing Date, the Issuers will,
upon request, furnish to the Initial Purchasers and any holder of Notes a copy
of the restrictions on transfer applicable to the Notes.
(f)      The Issuers will not, and will not permit any of their respective
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Notes that have been reacquired by any of them unless such Notes are sold in
a transaction registered under the Securities Act.
(g)      Each Issuer will not be or become an open-end investment company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the Investment Company Act.
(h)      The Issuers and the Guarantors will, jointly and severally, pay all
expenses incidental to the performance of their obligations under the
Transaction Documents, including (i) the fees and expenses of the Trustee and
any paying agent and their respective professional advisers; (ii) all expenses
in connection with the execution, issue, authentication, packaging and initial
delivery of the Notes and any taxes payable in that connection, and the
preparation and printing of the Notes, the Transaction Documents, the
Preliminary Offering Memorandum, any other documents comprising any part of the
General Disclosure Package, the Final Offering Memorandum, all exhibits,
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Notes; (iii) the fees and expenses of the Issuers’ and the Guarantors’ counsel
and independent accountants; (iv) all expenses and fees incurred in connection
with the approval of the Notes for book-entry transfer by DTC; (v) the cost of
any advertising approved by the Issuers in connection with the issue of the
Notes; (vi) for any

19



--------------------------------------------------------------------------------



expenses (including fees and disbursements of counsel) incurred in connection
with qualification and determination of eligibility for investment of the Notes
for sale under the laws of such jurisdictions in the United States and Canada as
the Representative designates and the printing of memoranda relating thereto;
(vii) for any fees charged by investment rating agencies for the rating of the
Notes; (viii) for expenses incurred in distributing the Preliminary Offering
Memorandum, any other documents comprising any part of the General Disclosure
Package, the Final Offering Memorandum (including any exhibits, amendments and
supplements thereto) and any Supplemental Marketing Material to the Initial
Purchasers; and (ix) the expenses incurred by the Issuers in connection with any
“road show” presentation to potential investors. The Issuers will also pay or
reimburse the Initial Purchasers (to the extent incurred by them) for all travel
expenses of the Initial Purchasers and the Issuers’ respective officers and
employees and any other expenses of the Initial Purchasers and the Issuers in
connection with attending or hosting meetings with prospective purchasers of the
Notes from the Initial Purchasers. It is understood, however, that except as
provided in this Section 4 and Sections 7 and 9, the Initial Purchasers will pay
all of their respective costs and expenses, including, without limitation, fees
and disbursements of their counsel, transfer taxes payable on the resale of the
Notes by them and any advertising expenses created by each Initial Purchaser in
connection with the issuance and resales of the Notes.
(i)      In connection with the offering, until the Initial Purchasers shall
have notified the Issuers of the completion of the resale of the Notes, neither
the Issuers nor any of their respective affiliates has or will, either alone or
with one or more other persons, bid for or purchase for any account in which the
Issuers or any of their respective affiliates has a beneficial interest any such
Notes or knowingly attempt to induce any person to purchase any such Notes; and
neither the Issuers nor any of their respective affiliates will make bids or
purchases for the purpose of creating actual, or apparent, active trading in, or
of raising the price of, such Notes.
(j)      For a period of 60 days after the Closing Date, the Issuers and each of
the Guarantors will not offer or sell, contract to sell, pledge or otherwise
dispose of, directly or indirectly, or file with the Commission a registration
statement under the Securities Act relating to, any debt securities issued or
guaranteed by Holdings, the Issuers or the Guarantors and having a maturity of
more than one year from the date of issue, or publicly disclose the intention to
make any such offer, sale, pledge, disposition or filing, without the prior
written consent of the Representative. The Issuers and the Guarantors will not
at any time offer, sell, contract to sell, pledge or otherwise dispose of,
directly or indirectly, any securities under circumstances where such offer,
sale, pledge, contract or disposition would cause the exemption afforded by
Section 4(a)(2) of the Securities Act or the safe harbor of Regulation S
thereunder to cease to be applicable to the offer and sale of the Notes.
(k)      The Issuers will reasonably assist each Initial Purchaser in arranging
for the Notes to be eligible for clearance and settlement through DTC.

20



--------------------------------------------------------------------------------



(l)      The Issuers will notify the Representative as soon as reasonably
practicable, and confirm the notice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the General Disclosure Package or the Final Offering Memorandum or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Notes as a result of which any of the General Disclosure Package
or the Final Offering Memorandum as then amended or supplemented would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such General Disclosure Package or the Final
Offering Memorandum is delivered to a purchaser, not misleading; and (iii) of
the receipt by the Issuers of any notice with respect to any suspension of the
qualification of the Notes for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Issuers
will use their reasonable best efforts to prevent the issuance of any such order
preventing or suspending the use of any of the General Disclosure Package or the
Final Offering Memorandum or suspending any such qualification of the Notes and,
if any such order is issued, will obtain as soon as possible the withdrawal
thereof.
(m)      The Company will apply the net proceeds from the sale of the Notes as
described in the General Disclosure Package and the Final Offering Memorandum
under the heading “Use of proceeds”.
(n)      None of the Issuers nor any of the Guarantors will take, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Notes.
(o)      None of the Issuers nor any of their respective affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Notes in a manner that would require registration of the Notes
under the Securities Act.
(p)      None of the Issuers or any of their respective affiliates or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no covenant is given) will (i) solicit offers for, or offer or sell, the
Notes by means of any form of general solicitation or general advertising within
the meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or (ii)
engage in any directed selling efforts within the meaning of Regulation S, and
all such persons will comply with the offering restrictions requirement of
Regulation S.
5.      Free Writing Communications. (a) Each Issuer represents and agrees that,
unless it has obtained or obtains the prior consent of the Representative, it
has not made and will not make any offer relating to the Notes that would
constitute Supplemental Marketing Material or an Issuer Free Writing
Communication.

21



--------------------------------------------------------------------------------



(a)      Each Initial Purchaser represents and agrees that it has not made and
will not make any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Notes other than (i) the Preliminary
Offering Memorandum and the Final Offering Memorandum, (ii) any written
communication that contains either (a) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (b) “issuer information” that was
included (including through incorporation by reference) in the General
Disclosure Package or the Final Offering Memorandum, (iii) any written
communication listed on Schedule B or prepared pursuant to Section 5(a) above
(including any electronic road show), (iv) any written communication prepared by
such Initial Purchaser and approved by the Issuers in advance in writing or (v)
any written communication relating to or that contains the terms of the Notes
and/or other information that was included (including through incorporation by
reference) in the General Disclosure Package or the Final Offering Memorandum.
6.      Conditions of the Obligations of the Initial Purchasers. The obligations
of the several Initial Purchasers to purchase and pay for the Notes on the
Closing Date will be subject to the accuracy of the representations and
warranties on the part of the Issuers and each of the Guarantors herein, in the
case of representations and warranties which are qualified as to materiality,
and to the accuracy in all material respects of the representations and
warranties on the part of the Issuers and each of the Guarantors herein, in the
case of representations and warranties that are not so qualified, to the
accuracy in all material respects of the statements of each of the officers of
the Issuers and each of the Guarantors made pursuant to the provisions hereof,
to the performance in all material respects by the Issuers and each of the
Guarantors of their respective obligations hereunder and to the following
additional conditions precedent:
(a)      The Representative shall have received a letter or letters from
PricewaterhouseCoopers LLP at the date hereof in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in the General Disclosure Package and the Final
Offering Memorandum, and a letter or letters from PricewaterhouseCoopers LLP to
be delivered at the Closing Date reaffirming the statements made in each such
letter or letters, except that the inquiries and procedures specified therein
shall have been carried out to a specified date not more than three business
days prior to the Closing Date.
(b)      Subsequent to the execution and delivery of this Agreement, there shall
not have occurred (i) except as set forth in the General Disclosure Package and
the Final Offering Memorandum (exclusive of any amendment or supplement thereto
on or after the date of this Agreement) any change, or any development or event
involving a prospective change, in the financial condition, business,
properties, management, prospects or results of operations of Holdings, the
Company and its subsidiaries taken as one enterprise, which, in the judgment of
the Representative is material and adverse and makes it impractical or
inadvisable to proceed with completion of the offering or the sale of and
payment for the Notes; (ii) any

22



--------------------------------------------------------------------------------



downgrading in the rating of any debt securities of the Issuers by any
“nationally recognized statistical rating organization” (as defined under
Section 3(a)(62) under the Exchange Act), or any public announcement that any
such organization has under surveillance or review its rating of any debt
securities of the Issuers (other than an announcement with positive implications
of a possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement that the Issuers have been placed on negative
outlook; (iii) any change in U.S. or international financial, political or
economic conditions or currency exchange rates or exchange controls as would, in
the judgment of the Representative, be likely to prejudice materially the
success of the proposed issue, sale or distribution of the Notes, whether in the
primary market or in respect of dealings in the secondary market; (iv) any
material suspension or material limitation of trading in securities generally on
The New York Stock Exchange or the Nasdaq Stock Market, or any setting of
minimum prices for trading on such exchanges, or any suspension of trading of
any securities issued or guaranteed by Holdings or the Issuers on any exchange
or in the over-the-counter market; (v) any banking moratorium declared by U.S.
Federal or New York authorities; (vi) any major disruption of settlements of
securities or clearance services in the United States; or (vii) any attack on,
outbreak or escalation of hostilities or act of terrorism involving the United
States, any change in financial markets or any declaration of war by Congress or
any other national or international calamity or emergency if, in the judgment of
the Representative the effect of any such attack, outbreak, escalation, act,
change, declaration, calamity or emergency makes it impractical or inadvisable
to proceed with completion of the offering or sale of and payment for the Notes.
(c)      No event or condition of a type described in Section 1(r) hereof shall
have occurred or shall exist, which event or condition is not described in the
General Disclosure Package (excluding any amendment or supplement thereto) and
the Final Offering Memorandum (excluding any amendment or supplement thereto)
and the effect of which in the judgment of the Representative makes it
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Notes on the Closing Date, on the terms and in the manner contemplated by this
Agreement, the General Disclosure Package and the Final Offering Memorandum.
(d)      The Representative shall have received an opinion, a tax opinion and a
negative assurance letter, dated the Closing Date and addressed to the Initial
Purchasers, of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Issuers
and the Guarantors, substantially in the forms of Exhibit A-1 and Exhibit A-2
attached hereto.
(e)      The Representative shall have received an opinion including a negative
assurance letter, dated the Closing Date and addressed to the Initial
Purchasers, of Marilyn J. Wasser, Executive Vice President, General Counsel and
Corporate Secretary of the Issuers, substantially in the form of Exhibit B
attached hereto.

23



--------------------------------------------------------------------------------



(f)      The Representative shall have received opinions, dated the Closing
Date, of local counsel in Florida and Michigan, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Exhibit C.
(g)      The Representative shall have received from Simpson Thacher & Bartlett
LLP, counsel for the Initial Purchasers, such opinion or opinions and negative
assurance letter, dated the Closing Date, with respect to the validity of the
Notes, the Final Offering Memorandum and the General Disclosure Package, the
exemption from registration for the offer and sale of the Notes by the Issuers
to the Initial Purchasers and the resales by the Initial Purchasers as
contemplated hereby and other related matters as the Representative may
reasonably require, and the Issuers and the Guarantors shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.
(h)      The Issuers and the Guarantors shall deliver to the Representative,
among other documents and certificates as the Representative shall reasonably
request including certificates of good standing from the jurisdiction of
incorporation or organization of each such entity, and certificates of good
standing in such jurisdictions as the Representative reasonably requests,
Secretary’s Certificates, dated the Closing Date, reasonably satisfactory to the
Representative which shall include the following documents with respect to the
Issuers and each of the Guarantors: (i) certificates of incorporation or
organization, (ii) by-laws or comparable organizational documents, (iii)
resolutions and minutes of the meetings of the Board of Directors of each entity
and certain committees thereto, or comparable documents, in each case, relating
to the Transaction Documents, (iv) incumbency certificates listing persons
authorized to execute each of the Transaction Documents, and (v) in the case of
the Issuers, true, correct and complete copies of the executed Global
Securities.
(i)      The Representative shall have received a certificate or certificates,
dated the Closing Date, of an executive officer of the Issuers and of each
Guarantor, with specific knowledge about the Issuers’ or such Guarantor’s
financial matters, satisfactory to the Representative, in which such officer, to
the best of such officer’s knowledge after reasonable investigation, shall state
that the representation set forth in Section 1(a) hereof is true and correct,
that the respective other representations and warranties of the Issuers and the
Guarantors in this Agreement are true and correct, in the case of
representations and warranties which are qualified as to materiality, and true
and correct in all material respects, in the case of representations and
warranties that are not so qualified, that each of the Issuers and the
Guarantors has complied in all material respects with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date, and that, subsequent to the date of the most
recent financial statements included or incorporated by reference in the General
Disclosure Package (exclusive of any amendment or supplement thereto on or after
the date of this Agreement) there has been no change, nor any development or
event involving a prospective change, that would constitute a material adverse
change in the financial condition, business, properties or results of

24



--------------------------------------------------------------------------------



operations of Holdings, the Company and its subsidiaries, taken as a whole
except as set forth in the General Disclosure Package and the Final Offering
Memorandum (exclusive of any amendment or supplement thereto on or after the
date of this Agreement).
(j)      The Initial Purchasers shall have received certificates, dated the
Closing Date, signed by two officers of the Company who are responsible for
financial and accounting matters, substantially in the form of Exhibit D hereto,
with respect to certain financial information contained in the General
Disclosure Package and the Final Offering Memorandum.
(k)      The Indenture shall have been duly executed and delivered by a duly
authorized officer of each of the Issuers, the Guarantors and the Trustee, and
the Notes shall have been duly executed and delivered by a duly authorized
officer of the Issuers and duly authenticated by the Trustee.
(l)      The Notes shall be eligible for clearance and settlement through DTC.
(m)      The Representative shall have received evidence reasonably satisfactory
to it that, substantially simultaneously with the purchase of the Notes by the
Initial Purchasers, the Company will apply the net proceeds thereof as described
in the General Disclosure Package and the Final Offering Memorandum under the
heading “Use of proceeds”.
The Issuers will furnish the Representative with such conformed copies of such
opinions, certificates, letters and documents as the Representative reasonably
requests. The Representative may in its sole discretion waive compliance with
any conditions to the obligations of the Initial Purchasers hereunder.
7.      Indemnification and Contribution. (a) The Issuers and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its partners, members, affiliates, directors and officers and
each person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
General Disclosure Package, the Final Offering Memorandum, any Issuer Free
Writing Communication or any Supplemental Marketing Material (or any amendment
or supplement thereto), or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Issuers in writing by such Initial
Purchaser through the Representative expressly for use in the General Disclosure
Package, the Final Offering

25



--------------------------------------------------------------------------------



Memorandum, any Issuer Free Writing Communication or any Supplemental Marketing
Communication, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in (b) below.
(a)      Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Issuers and each of the Guarantors, each of their
respective directors and officers and each person, if any, who controls the
Issuers or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Issuers in writing by such Initial Purchaser through the
Representative expressly for use in the General Disclosure Package, the Final
Offering Memorandum, any Issuer Free Writing Communication or any Supplemental
Marketing Material (or any amendment or supplement thereto), it being understood
and agreed that the only such information consists of the following: (i) the
statements concerning each Initial Purchaser contained in the fourth and fifth
sentences of the seventh paragraph and (ii) the ninth paragraph under the
caption “Plan of distribution” in the Preliminary Offering Memorandum and the
Final Offering Memorandum.
(b)      If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such person (the “Indemnified Person”) shall
promptly notify the person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses
or exposures to additional liability) by such failure; and provided, further,
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under
paragraph (a) or (b) above. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the

26



--------------------------------------------------------------------------------



Indemnified Person; (iii) the Indemnified Person shall have reasonably concluded
that there may be legal defenses available to it that are different from or in
addition to those available to the Indemnifying Person; or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnifying Person and the Indemnified Person and representation of both
parties by the same counsel would be inappropriate due to a conflict of interest
based on the advice of counsel to the Indemnified Person. It is understood and
agreed that the Indemnifying Person shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any of local counsel)
for all Indemnified Persons, and that all such fees and expenses shall be
reimbursed as they are incurred. Any such separate firm for any Initial
Purchaser, its affiliates, directors and officers and any control persons of
such Initial Purchaser shall be designated in writing by each Initial Purchaser,
and any such separate firm for the Issuers, the Guarantors, their respective
directors and officers and any control persons of the Issuers and the Guarantors
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
(c)      If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Issuers and the Guarantors on the one hand, and the Initial Purchasers, on the
other, from the offering of the Notes or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative fault of the Issuers and the Guarantors on the one hand,
and the Initial Purchasers, on the other, in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Issuers and the Guarantors on the one hand, and the Initial Purchasers,
on the other, shall be deemed to be in the same respective proportions as the
net proceeds (before deducting expenses) received by the

27



--------------------------------------------------------------------------------



Issuers, without duplication, from the sale of the Notes and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the Notes.
The relative fault of the Issuers and the Guarantors on the one hand, and the
Initial Purchasers, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers or any Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
(d)      The Issuers, the Guarantors and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph (d)
above. The amount paid or payable by an Indemnified Person as a result of the
losses, claims, damages and liabilities referred to in paragraph (d) above shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 7, in no event
shall an Initial Purchaser be required to contribute any amount in excess of the
amount by which the total discounts and commissions received by such Initial
Purchaser with respect to the offering of the Notes exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.
(e)      The remedies provided for in this Section 7 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
8.      Default of Initial Purchasers. (a) If any Initial Purchaser defaults in
its obligations to purchase Notes hereunder and the aggregate principal amount
of Notes that such defaulting Initial Purchaser agreed but failed to purchase
does not exceed 10% of the total principal amount of Notes, the Initial
Purchasers may make arrangements satisfactory to the Issuers for the purchase of
such Notes by other persons, including any of the Initial Purchasers, but if no
such arrangements are made by the Closing Date, the non-defaulting Initial
Purchasers shall be obligated severally, in proportion to their respective
commitments hereunder, to purchase the Notes that such defaulting Initial
Purchaser agreed but failed to purchase. If any Initial Purchaser so defaults
and the aggregate principal amount of Notes with respect to which such default
or defaults occur exceeds 10% of the total principal amount of Notes and
arrangements satisfactory to the Initial Purchasers and the Issuers for the
purchase of such Notes by other

28



--------------------------------------------------------------------------------



persons are not made within 36 hours after such default, this Agreement will
terminate without liability on the part of any non-defaulting Initial Purchaser
or the Issuers, except as provided in Section 9.
(a)      As used in this Agreement, the term “Initial Purchaser” includes any
person substituted for an Initial Purchaser under this Section 8. Nothing in
this Section 8 will relieve a defaulting Initial Purchaser from liability for
its default.
9.      Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Issuers, the Guarantors or their respective officers and of the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Initial Purchaser, the Issuers, the
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Notes.
If this Agreement is terminated pursuant to Section 8 or if for any reason the
purchase of the Notes by the Initial Purchasers is not consummated, the Issuers
and the Guarantors shall remain responsible for the expenses to be paid or
reimbursed by them pursuant to Section 4 and the respective obligations of the
Issuers, the Guarantors and the Initial Purchasers pursuant to Section 7 shall
remain in effect. If the purchase of the Notes by the Initial Purchasers is not
consummated for any reason other than solely because of the termination of this
Agreement pursuant to Section 8 or the occurrence of any event specified in
clause (iii), (iv) (except for any suspension of trading of any securities of
Holdings or the Issuers), (v), (vi) or (vii) of Section 6(b), the Issuers and
the Guarantors will, jointly and severally, reimburse each Initial Purchaser for
all out-of-pocket expenses (including fees and disbursements of counsel)
reasonably incurred by them in connection with the offering of the Notes.
1.      Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.
2.      Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be given (and shall
be deemed to have been given upon receipt) by delivery in person, by telecopy,
by telex or by registered or certified mail (postage prepaid, return receipt
requested) to the applicable party at the addresses indicated below:
(a)    if to the Initial Purchasers:
c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, NY 10179
Telecopy No.: (212) 270-1063
Confirmation No.: (212) 270-4450
Attention: David Dwyer

29



--------------------------------------------------------------------------------



with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Telecopy No.: (212) 455-2502
Confirmation No.: (212) 455-7086
Attention: Arthur D. Robinson, Esq.
Attention: Marisa Stavenas, Esq.
Confirmation No: (212) 455-2303
(b)    if to the Issuers or a Guarantor:
Realogy Group LLC
175 Park Avenue
Madison, NJ 07904
Telecopy No.: (973) 408-7004
Confirmation No.: (973) 407-5370
Attention: General Counsel
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Telecopy No.: (917) 777-3497
Confirmation No.: (212) 735-3497
Attention: Stacy Kanter, Esq.


3.      Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 7, and no other person will have any right or
obligation hereunder, except that holders of Notes shall be entitled to enforce
the agreements for their benefit contained in the second sentence of Section
4(b) hereof against the Issuers and the Guarantors as if such holders were
parties hereto.
4.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
5.      Absence of Fiduciary Relationship. The Issuers and the Guarantors
acknowledge and agree that each Initial Purchaser is acting solely in the
capacity of an arm’s length contractual counterparty to the Issuers and the
Guarantors with respect to the offering of Notes contemplated hereby (including
in connection with determining the terms of the offering) and not as a financial
advisor or fiduciary to, or agent of the Issuers, the Guarantors or any other
person. Additionally, neither the Representative nor any Initial Purchaser is
advising the Issuers,

30



--------------------------------------------------------------------------------



the Guarantors or any other person as to any legal, tax, investment, accounting
or regulatory matters in any jurisdiction. The Issuers and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchasers shall have any responsibility or liability to the Issuers or the
Guarantors with respect thereto. Any review by the Representative or an Initial
Purchaser of the Issuers, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Issuers, the Guarantors or any other
person.
6.      Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
7.      Applicable Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
8.      Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Issuers, which information may include
the name and address of their respective clients, as well as other information
that will allow  the Initial Purchasers to properly identify their respective
clients.
9.      Headings. All headings of the sections and subparts thereof of this
Agreement are for convenience of reference only and shall not be deemed a part
of this Agreement.
10.      Jurisdiction. The Issuers and the Guarantors hereby submit to the
non-exclusive jurisdiction of the Federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

31



--------------------------------------------------------------------------------



If the foregoing is in accordance with the Initial Purchasers’ understanding of
our agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement among the Issuers, the Guarantors
and each Initial Purchaser in accordance with its terms.




Very truly yours,


REALOGY GROUP LLC




By:__/s/ Anthony E. Hull___________
Name: Anthony E. Hull
Title: Chief Financial Officer


THE SUNSHINE GROUP (FLORIDA) LTD. CORP.




By:__/s/ Anthony E. Hull____________
Name: Anthony E. Hull
Title: Executive Vice President




REALOGY HOLDINGS CORP.




By:__/s/ Anthony E. Hull____________
Name: Anthony E. Hull
Title: Chief Financial Officer



32



--------------------------------------------------------------------------------



CARTUS CORPORATION
CDRE TM LLC
NRT INSURANCE AGENCY, INC.
REALOGY OPERATIONS LLC
REALOGY SERVICES GROUP LLC
REALOGY SERVICES VENTURE PARTNER LLC
SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC
WREM, INC.




By: __/s/ Anthony E. Hull____________
Name:
Anthony E. Hull

Title:
Chief Financial Officer    


33



--------------------------------------------------------------------------------



CARTUS ASSET RECOVERY CORPORATION
LAKECREST TITLE, LLC
NRT PHILADELPHIA LLC
REFERRAL NETWORK LLC






By: __/s/ Anthony E. Hull____________
Name:
Anthony E. Hull

Title:
Executive Vice President & Treasurer


34



--------------------------------------------------------------------------------





AMERICAN TITLE COMPANY OF HOUSTON
ATCOH HOLDING COMPANY
BURNET TITLE LLC
BURNET TITLE HOLDING LLC
CASE TITLE COMPANY
CORNERSTONE TITLE COMPANY
EQUITY TITLE COMPANY
EQUITY TITLE MESSENGER SERVICE HOLDING LLC
FRANCHISE SETTLEMENT SERVICES LLC
GUARDIAN HOLDING COMPANY
GUARDIAN TITLE AGENCY, LLC
GULF SOUTH SETTLEMENT SERVICES, LLC
KEYSTONE CLOSING SERVICES LLC
MARKET STREET SETTLEMENT GROUP LLC
MID-ATLANTIC SETTLEMENT SERVICES LLC
NATIONAL COORDINATION ALLIANCE LLC
NRT SETTLEMENT SERVICES OF MISSOURI LLC
NRT SETTLEMENT SERVICES OF TEXAS LLC
PROCESSING SOLUTIONS LLC
SECURED LAND TRANSFERS LLC
ST. JOE TITLE SERVICES LLC
TAW HOLDING INC.
TEXAS AMERICAN TITLE COMPANY
TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC
TITLE RESOURCE GROUP HOLDINGS LLC
TITLE RESOURCE GROUP LLC
TITLE RESOURCE GROUP SERVICES LLC
TITLE RESOURCES INCORPORATED
TRG SETTLEMENT SERVICES, LLP


By: __/s/ Thomas N. Rispoli____________
Name:
Thomas N. Rispoli

Title:
Chief Financial Officer


35



--------------------------------------------------------------------------------



BETTER HOMES AND GARDENS REAL ESTATE LLC
BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC
CENTURY 21 REAL ESTATE LLC
CGRN, INC.
COLDWELL BANKER LLC
COLDWELL BANKER REAL ESTATE LLC
ERA FRANCHISE SYSTEMS LLC
GLOBAL CLIENT SOLUTIONS LLC
ONCOR INTERNATIONAL LLC
REALOGY FRANCHISE GROUP LLC
REALOGY GLOBAL SERVICES LLC
REALOGY LICENSING LLC
SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC
WORLD REAL ESTATE MARKETING LLC






By: __/s/ Andrew G. Napurano____________
Name:
Andrew G. Napurano

Title:
Chief Financial Officer




36



--------------------------------------------------------------------------------



ALPHA REFERRAL NETWORK LLC
BURGDORFF LLC
BURNET REALTY LLC
CAREER DEVELOPMENT CENTER, LLC
CB COMMERCIAL NRT PENNSYLVANIA LLC
COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC
COLDWELL BANKER PACIFIC PROPERTIES LLC
COLDWELL BANKER REAL ESTATE SERVICES LLC
COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY
COLDWELL BANKER RESIDENTIAL BROKERAGE LLC
COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.
COLORADO COMMERCIAL, LLC
HOME REFERRAL NETWORK LLC
JACK GAUGHEN LLC
NRT ARIZONA LLC
NRT ARIZONA COMMERCIAL LLC
NRT ARIZONA REFERRAL LLC
NRT COLORADO LLC
NRT COLUMBUS LLC
NRT COMMERCIAL LLC
NRT COMMERCIAL UTAH LLC
NRT DEVELOPMENT ADVISORS LLC
NRT DEVONSHIRE LLC
NRT HAWAII REFERRAL, LLC
NRT LLC
NRT MID-ATLANTIC LLC




By: __/s/ Kevin R. Greene____________     
Name:    Kevin R. Greene
Title:    Chief Financial Officer

37



--------------------------------------------------------------------------------



NRT MISSOURI LLC
NRT MISSOURI REFERRAL NETWORK LLC
NRT NEW ENGLAND LLC
NRT NEW YORK LLC
NRT NORTHFORK LLC
NRT PITTSBURGH LLC
NRT REFERRAL NETWORK LLC
NRT RELOCATION LLC
NRT REOEXPERTS LLC
NRT SUNSHINE INC.
NRT TEXAS LLC
NRT UTAH LLC
NRT WEST, INC.
REAL ESTATE REFERRAL LLC
REAL ESTATE REFERRALS LLC
REAL ESTATE SERVICES LLC
REFERRAL ASSOCIATES OF NEW ENGLAND LLC
REFERRAL NETWORK, LLC
REFERRAL NETWORK PLUS, INC.
SOTHEBY’S INTERNATIONAL REALTY, INC.
SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC
THE SUNSHINE GROUP, LTD.
VALLEY OF CALIFORNIA, INC.






By: __/s/ Kevin R. Greene____________     
Name:    Kevin R. Greene
Title:    Chief Financial Officer

38



--------------------------------------------------------------------------------



The foregoing Purchase Agreement is hereby
confirmed and accepted as of the date first above
written.




J.P. MORGAN SECURITIES LLC
For itself and on behalf of the several other
Initial Purchasers listed in Schedule A hereto.




By:___/s/ Chris Lingenfelter____________
    Authorized Signatory



39



--------------------------------------------------------------------------------




SCHEDULE A


Initial Purchaser
Principal Amount of Notes
 
 
J.P. Morgan Securities LLC.
$
333,000,000


Goldman, Sachs & Co.
50,100,000


Barclays Capital Inc..
33,400,000


Citigroup Global Markets Inc..
33,400,000


Credit Suisse Securities (USA) LLC.
20,875,000


Credit Agricole Securities (USA) Inc..
20,875,000


CRT Capital Group LLC.
8,350,000


   Total
$
500,000,000










Schedule A-1    
093331-4206-14206-13934990

--------------------------------------------------------------------------------




SCHEDULE B
Issuer Free Writing Communications
Term Sheet in the form of Schedule C hereto.









Schedule B-1    
093331-4206-14206-13934990

--------------------------------------------------------------------------------




SCHEDULE C
Strictly Confidential


Pricing Term Sheet, dated April 23, 2013
to Preliminary Offering Memorandum dated April 23, 2013

Realogy Group LLC


This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.


The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of any other jurisdiction. The
notes may not be offered or sold in the United States or to U.S. persons (as
defined in Regulation S under the Securities Act) except in transactions exempt
from, or not subject to, the registration requirements of the Securities Act.
Accordingly, the notes are being offered only (1) to “qualified institutional
buyers” as defined in Rule 144A under the Securities Act and (2) outside the
United States to non-U.S. persons in compliance with Regulation S under the
Securities Act.


Issuers:
Realogy Group LLC and The Sunshine Group (Florida) Ltd. Corp.
Security description:
3.375% Senior Notes due 2016
Distribution:


Rule 144A/Regulation S for life
Face:
$500,000,000
Issue price:
100% of face amount
Maturity:
May 1, 2016
Coupon:
3.375
%
Gross proceeds:
$500,000,000
Yield to maturity:
3.375%
Spread to benchmark treasury:
+304 bps
Benchmark treasury:
UST 0.25% due April 15, 2016
Interest payment dates:
May 1 and November 1, commencing November 1, 2013
Interest payment record dates:
April 15 and October 15


Schedule C-1    
093331-4206-14206-13934990

--------------------------------------------------------------------------------




Equity clawback:
Up to 40% of the original aggregate principal amount of the notes (including any
additional notes) at any time and from time to time prior to maturity with the
net cash proceeds of certain equity offerings at a price equal to 103.375% of
the principal amount thereof plus accrued and unpaid interest to the date of
redemption.


Optional redemption:
At any time prior to maturity, the Issuers may redeem some or all of the notes
at a price equal to 100% of the principal amount of the notes redeemed plus a
“make-whole” premium of T+50 bps, plus accrued and unpaid interest, to the date
of redemption.
Change of control:
Putable at 101% of principal plus accrued and unpaid interest
Trade date:
April 23, 2013
Settlement date:
April 26, 2013 (T+3)
CUSIP:


144A: 75606BAA3
REG S: U7535NAA3


ISIN
144A: US75606BAA35
REG S: USU7535NAA38


Denominations/multiple:
Denominations of $2,000 and any integral multiples of $1,000




Joint book-running managers:
J.P. Morgan
Goldman, Sachs & Co.
Barclays
Citigroup
Credit Suisse
Credit Agricole CIB
Co-manager:
CRT Capital



__________________________________________________


Changes from Preliminary Offering Memorandum:


Offering size


The Issuers have increased the offering size of the notes from $450 million
aggregate principal amount to $500 million aggregate principal amount.
Corresponding changes will be made wherever applicable to the Preliminary
Offering Memorandum, including as discussed below.









Schedule C-2

--------------------------------------------------------------------------------




Use of proceeds
The incremental proceeds from the increase in the offering size will be used to
reduce borrowings under the revolving credit facility to be used for the
redemption of the 11.50% Senior Notes.
__________________________________________________


This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.


This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act, and
outside the United States solely to non-U.S. persons as defined under Regulation
S under the Securities Act.


This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.







Schedule C-3

--------------------------------------------------------------------------------




SCHEDULE D
Realogy Group LLC – Wholly Owned and/or Majority Owned Subsidiaries
Access Title LLC (joint venture)
Alpha Referral Network LLC
American Title Company of Houston
Apple Ridge Funding LLC
Apple Ridge Services Corporation
ATCOH Holding Company
Bendonald Title, LLC
Better Homes and Gardens Real Estate Licensee LLC
Better Homes and Gardens Real Estate LLC
Bromac Title Services LLC
Burgdorff LLC
Burnet Realty LLC
Burnet Title Holding LLC
Burnet Title LLC
Burnet Title of Indiana, LLC (joint venture)
Burrow Escrow Services, Inc.
Career Development Center, LLC
Cartus Asset Recovery Corporation
Cartus Business Answers (No. 2) Plc
Cartus B.V.
Cartus Corporation
Cartus Corporation Limited (HK)
CARTUS CORPORATION PTE. LTD.
Cartus Financial Corporation
Cartus Financing Limited
Cartus Funding Limited
Cartus Global Holdings Limited
Cartus Holdings Limited
Cartus II Limited
Cartus India Private Limited
Cartus Limited
Cartus Management Consulting (Shanghai) Co., Ltd.
Cartus Partner Corporation
Cartus Property Services Limited
Cartus Puerto Rico Corporation
Cartus Relocation Canada Limited (Canada)
Cartus Relocation Canada Limited (UK)
Cartus Relocation Corporation
Cartus Relocation Hong Kong Limited
Cartus Relocation Limited
Cartus Sarl
Cartus SAS

Schedule D-1    
093331-4206-14206-13934990

--------------------------------------------------------------------------------




Cartus Services II Limited
Cartus Services Limited
Cartus UK Plc
CB Commercial NRT Pennsylvania LLC
CDRE TM LLC
Century 21 Real Estate LLC
CGRN, Inc.
Coldwell Banker Canada Operations ULC
Coldwell Banker Commercial Pacific Properties LLC
Coldwell Banker LLC
Coldwell Banker Pacific Properties LLC
Coldwell Banker Real Estate LLC
Coldwell Banker Real Estate Services LLC
Coldwell Banker Residential Brokerage Company
Coldwell Banker Residential Brokerage LLC
Coldwell Banker Residential Real Estate LLC
Coldwell Banker Residential Referral Network (CA Corp.)
Coldwell Banker Residential Referral Network, Inc. (PA)
Colorado Commercial, LLC
Cornerstone Title Company
Equity Title Company
Equity Title Messenger Service Holding LLC
ERA Franchise Systems LLC
Fairtide Insurance Ltd.
First Advantage Title, LLC (joint venture)
First California Escrow Corporation
First Place Title, LLC (joint venture)
Franchise Settlement Services LLC
Global Client Solutions LLC
Guardian Holding Company
Guardian Title Agency, LLC
Guardian Title Company
Gulf South Settlement Services, LLC
Home Referral Network LLC
Jack Gaughen LLC
Kenosia Funding, LLC
Keystone Closing Services LLC
Lakecrest Title, LLC
Lincoln Title, LLC (joint venture)
Market Street Settlement Group LLC
Mercury Title LLC (joint venture)
Metro Title, LLC (joint venture)
Mid-Atlantic Settlement Services LLC
National Coordination Alliance LLC
NRT Arizona Commercial LLC

Schedule D-2
093331-4206-14206-13934990

--------------------------------------------------------------------------------




NRT Arizona LLC
NRT Arizona Referral LLC
NRT Colorado LLC
NRT Columbus LLC
NRT Commercial LLC
NRT Commercial Utah LLC
NRT Development Advisors LLC
NRT Devonshire LLC
NRT Hawaii Referral, LLC
NRT Insurance Agency, Inc.
NRT LLC
NRT Mid-Atlantic LLC
NRT Missouri LLC
NRT Missouri Referral Network LLC
NRT New England LLC
NRT New York LLC
NRT Northfork LLC
NRT Philadelphia LLC
NRT Pittsburgh LLC
NRT Referral Network LLC (DE)
NRT Referral Network LLC (Utah)
NRT Rental Management Solutions LLC
NRT Relocation LLC
NRT REOExperts LLC
NRT Settlement Services of Missouri LLC
NRT Settlement Services of Texas LLC
NRT Sunshine Inc.
NRT Texas LLC
NRT Title Services of Maryland, LLC (joint venture)
NRT Utah LLC
NRT West, Inc.
ONCOR International LLC
Primacy Closing Corporation
Primacy Domestic Quarters, LLC
Primacy Relocation Consulting (Shanghai) Co., Ltd.
Processing Solutions LLC
Pu Bai Si
Quality Choice Title LLC (joint venture)
Real Estate Referral LLC
Real Estate Referrals LLC
Real Estate Services LLC
Realogy Blue Devil Holdco LLC
Realogy Cavalier Holdco, LLC
Realogy Charitable Foundation, Inc.
Realogy Franchise Group LLC

Schedule D-3
093331-4206-14206-13934990

--------------------------------------------------------------------------------




Realogy Global Services LLC
Realogy Licensing LLC
Realogy Operations LLC
Realogy Services Group LLC
Realogy Services Venture Partner LLC
Referral Associates of New England LLC
Referral Network LLC (FL)
Referral Network Plus, Inc.
Referral Network, LLC (CO)
Riverbend Title, LLC (joint venture)
RT Title Agency, LLC (joint venture)
Secured Land Transfers LLC
Security Settlement Services, LLC (joint venture)
Skyline Title, LLC (joint venture)
Sotheby's International Realty Affiliates LLC
Sotheby's International Realty Licensee LLC
Sotheby's International Realty Referral Company, LLC
Sotheby's International Realty, Inc.
St. Joe Title Services LLC
St. Mary's Title Services, LLC (joint venture)
TAW Holding Inc.
Texas American Title Company
The Masiello Group Closing Services, LLC (joint venture)
The Sunshine Group (Florida) Ltd. Corp.
The Sunshine Group, Ltd.
Title Resource Group Affiliates Holdings LLC
Title Resource Group Holdings LLC
Title Resource Group LLC
Title Resource Group Services LLC
Title Resource Group Settlement Services, LLC
Title Resources Guaranty Company
Title Resources Incorporated
TRG Services, Escrow, Inc.
TRG Settlement Services, LLP
True Line Technologies LLC (joint venture)
Trust with Wells Fargo Bank Northwest, N.A. relating to 1/8 fractional interest
in aircraft
Valley of California, Inc.
Waydan Title, Inc.
West Coast Escrow Company
World Real Estate Marketing LLC
WREM of Arizona LLC
WREM of Idaho LLC
WREM of Maine LLC
WREM of Nevada LLC
WREM, Inc.

Schedule D-4
093331-4206-14206-13934990

--------------------------------------------------------------------------------




EXHIBIT A-1
Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP
.





Exhibit A-1-1    
093331-4206-14206-13934990

--------------------------------------------------------------------------------




EXHIBIT A-2
Form of Negative Assurance Letter of Skadden, Arps, Slate, Meagher & Flom LLP









Exhibit A-2-1    
093331-4206-14206-13934990

--------------------------------------------------------------------------------




EXHIBIT B
Form of Opinion and Negative Assurance Letter of Marilyn J. Wasser







Exhibit B-1    
093331-4206-14206-13934990

--------------------------------------------------------------------------------




EXHIBIT C
Form of Local Counsel Opinion


1.
[●] has been duly [incorporated] [formed] and is validly existing and in good
standing under the laws of the State of [●]. [●] has all necessary [corporate]
[limited liability company] power and authority to execute and deliver the
Transaction Agreements to which it is a party and to perform its obligations
thereunder.

2.
The execution and delivery by [●] of the Transaction Agreements to which it is a
party and the performance by [●] of its obligations under such Transaction
Agreements have been duly authorized by all requisite [corporate] [limited
liability company] action on the part of [●].

3.
The execution and delivery by [●] of the Transaction Agreements to which it is a
party and the performance by [●] of its obligations under such Transaction
Agreements (i) do not violate the [Certificate of Incorporation or By-laws of
[●]] [Certificate of Formation or Operating Agreement of [●]], (ii) do not
violate any statute, rule or regulation of the State of [●] which such counsel
has, in the exercise of customary professional diligence, recognized as
applicable to the transactions of the type contemplated by the Transaction
Agreements or any order set forth in the Officer’s Certificate attached to such
opinion issued pursuant to any [●] State statute by any court or governmental
agency or body having jurisdiction over [●] or any of its properties (other than
applicable [●] State securities or “Blue Sky” laws, as to which such counsel
does not express any opinion) and (iii) do not constitute a violation of, or a
breach or default under, or result in the creation or imposition of any Lien
upon any property of [●] under, the terms of any applicable contract.

4.
The Transaction Agreements have each been duly executed and delivered by [●].

1.No authorization, permit or approval by, and no consent of, order of or filing
or registration or qualification of or with, any governmental authority of the
State of [●] or, to such counsel’s knowledge, any court of the State of [●], is
required to be made or obtained on [●]’s part under any statute, rule or
regulation of the State of [●] which such counsel has, in the exercise of
customary professional diligence, recognized as applicable to [●] or to
transactions of the type contemplated by the Transaction Agreements for the
execution, delivery and performance by [●] of the Transaction Agreements to
which it is a party, other than (i) those that have been made or obtained and
are in full force and effect and (ii) applicable [●] State securities or “Blue
Sky” laws.




____________________________
1    Define to include the Indenture, the Purchase Agreement and the Note
Guarantee of such Guarantor.

Exhibit C-1    
093331-4206-14206-13934990

--------------------------------------------------------------------------------




EXHIBIT D
Form of Chief Financial Officer and Chief Accounting Officer’s Certificate
Each of the undersigned, pursuant to Section 8(j) of the Purchase Agreement,
dated April 23, 2013 (the “Purchase Agreement”), among Realogy Group LLC (the
“Company”), The Sunshine Group (Florida) Ltd. Corp., Realogy Holdings Corp., the
subsidiary guarantors listed on Annex A thereto and J.P. Morgan Securities LLC,
as representative of the several underwriters listed on Schedule A thereto,
hereby certifies in his or her capacity as the chief financial officer or chief
accounting officer of the Company, and not in his or her individual capacity, on
behalf of the Company, that, as of the date hereof, the undersigned, has
specific knowledge of the Company’s financial matters, and, based on his or her
examination of the Company’s financial records and schedules undertaken by
himself or herself or members of his or her staff who are responsible for the
Company’s financial accounting matters, hereby certifies that:
1.
The undersigned has (i) reviewed the General Disclosure Package and the Final
Offering Memorandum relating to the offering of the Notes, (ii) supervised the
compilation of the financial data and information included or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
and (iii) read the Company’s financial statements, books and records or
schedules or analyses derived therefrom that the undersigned has deemed
necessary to make the certifications and to perform the procedures set forth
herein.



2.
The financial and statistical data and information contained or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
(the “Financial Data”) (i) are derived from the internal accounting records of
the Company, (ii) are prepared on a basis substantially consistent with the
audited financial statements of the Company included or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
and (iii) present fairly, in all material respects, the financial position,
results of operations and operational performance of the Company as of and for
the periods presented.



3.
The undersigned has read each of the items identified on the attached selected
pages contained in the General Disclosure Package and the Final Offering
Memorandum attached hereto as Annex A and compared each such item with the
corresponding amount included in the Company’s audited financial statements and
notes thereto for the applicable periods and found them to be in agreement.



Capitalized terms not defined in this certificate have the meaning ascribed to
them in the Purchase Agreement.


1.




Exhibit D-1    
093331-4206-14206-13934990

--------------------------------------------------------------------------------




ANNEX A
Guarantors


Case Title Company
Coldwell Banker Real Estate LLC
Coldwell Banker Residential Brokerage Company
Coldwell Banker Residential Real Estate LLC
Coldwell Banker Residential Referral Network
Cornerstone Title Company
Equity Title Company
National Coordination Alliance LLC
Realogy Operations LLC
Referral Network Plus, Inc.
Valley of California, Inc.
Colorado Commercial, LLC
Guardian Title Agency, LLC
NRT Colorado LLC
Referral Network, LLC
Better Homes and Gardens Real Estate Licensee LLC
Better Homes and Gardens Real Estate LLC
Burgdorff LLC
Career Development Center, LLC
Cartus Asset Recovery Corporation
Cartus Corporation
CB Commercial NRT Pennsylvania LLC
CDRE TM LLC
Century 21 Real Estate LLC
CGRN, Inc.
Coldwell Banker LLC
Coldwell Banker Real Estate Services LLC
Coldwell Banker Residential Brokerage LLC
Equity Title Messenger Service Holding LLC
ERA Franchise Systems LLC
Franchise Settlement Services LLC
Global Client Solutions LLC
Guardian Holding Company
Gulf South Settlement Services, LLC
Jack Gaughen LLC
Keystone Closing Services LLC
NRT Arizona Commercial LLC
NRT Arizona LLC
NRT Arizona Referral LLC
NRT Columbus LLC
NRT Commercial LLC

Annex A-1    



--------------------------------------------------------------------------------




NRT Commercial Utah LLC
NRT Development Advisors LLC
NRT Devonshire LLC
NRT Hawaii Referral, LLC
NRT LLC
NRT Mid-Atlantic LLC
NRT Missouri LLC
NRT Missouri Referral Network LLC
NRT New England LLC
NRT New York LLC
NRT Northfork LLC
NRT Philadelphia LLC
NRT Pittsburgh LLC
NRT Referral Network LLC
NRT Relocation LLC
NRT REOExperts LLC
NRT Settlement Services of Missouri LLC
NRT Settlement Services of Texas LLC
NRT Sunshine Inc.
NRT Utah LLC
NRT West, Inc.
ONCOR International LLC
Real Estate Referral LLC
Real Estate Referrals LLC
Real Estate Services LLC
Realogy Franchise Group LLC
Realogy Global Services LLC
Realogy Licensing LLC
Realogy Services Group LLC
Realogy Services Venture Partner LLC
Secured Land Transfers LLC
Sotheby's International Realty Affiliates LLC
Sotheby's International Realty Licensee LLC
Sotheby’s International Realty Referral Company, LLC
Title Resource Group Affiliates Holdings LLC
Title Resource Group Holdings LLC
Title Resource Group LLC
Title Resource Group Services LLC
Title Resources Incorporated
World Real Estate Marketing LLC
WREM, Inc.
Referral Network LLC
St. Joe Title Services LLC
Coldwell Banker Commercial Pacific Properties LLC
Coldwell Banker Pacific Properties LLC

Annex A-2    



--------------------------------------------------------------------------------




NRT Insurance Agency, Inc.
Referral Associates of New England LLC
Mid-Atlantic Settlement Services LLC
Sotheby’s International Realty, Inc.
Burnet Realty LLC
Burnet Title LLC
Burnet Title Holding LLC
Home Referral Network LLC
Market Street Settlement Group LLC
The Sunshine Group, Ltd.
Coldwell Banker Residential Referral Network, Inc.
TRG Settlement Services, LLP
Lakecrest Title, LLC
Alpha Referral Network LLC
American Title Company of Houston
ATCOH Holding Company
NRT Texas LLC
Processing Solutions LLC
TAW Holding Inc.
Texas American Title Company



Annex A-3    

